ON REHEARING
LEIGH M. CLARK, Retired Circuit Judge.
In their brief in support of the application for a rehearing, appellants present two issues as follows:
“The municipal ordinance claiming to proscribe the offense of ‘disorderly conduct’ is unconstitutional, vague, indefinite and uncertain.
“The evidence in the record of this case is constitutionally deficient to establish the offense charged and thereupon fails to afford applicants Nikolic with due process of the law afforded them under the Fourteenth Amendment of the Constitution of the United States.”
Neither issue was raised by either of the appellants on original submission. Neither issue was raised by either party in the trial court.
On original submission, we followed the provision of Rule 45B, Rules of Appellate Procedure:
“In all cases appealed to the court of criminal appeals, except those in which the death penalty has been imposed, the court of criminal appeals shall consider only questions or issues presented in briefs on appeal.”
We now follow precedents found in numerous authorities in Alabama, as well as elsewhere, including the recent cases of Andersen v. State, Ala.Cr.App., 418 So.2d 967, 968 (1982); Owen v. State, Ala.Cr.App., 418 So.2d 214, 219-220 (1982); and Moore v. *1003State, Ala.Cr.App., 415 So.2d 1210, 1217, cert. denied, (1982), in holding that neither of the issues now presented by appellant can be successfully raised for the first time on appeal.
APPLICATION FOR REHEARING Overruled.
All theu Judges concur.